Case 20-03237 Document 46 Filed in TXSB on 10/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
In re:
HOUTEX BUILDERS, LLC, Bankruptcy Case No. 18-34658
Adversary Case No. 20-03237
Debtor.
2203 LOOSCAN, LLC and Civil Action No. 4:20-cv-03110

415 SHADYwoop, LLC,
Plaintiffs,
Vv.
HL BuILpDers, LLC and ANNA WILLIAMS,

Defendants.

 

 

ORDER

The Bankruptcy Court has issued an order denying the Motion to Withdraw the Reference
and Motion to Abstain filed by Anna Williams (“Williams”). (Adv. Case No. 20-03237, Doc. No
25). Williams filed a Motion to Reconsider (Adv. Case No. 20-03237, Doc. No. 32) that the
Bankruptcy Court likewise denied (Adv. Case No. 20-03237, Doc. No. 34).

The denial of the Motion to Reconsider was written in the form of a Report and
Recommendation to this Court. It is that Report and Recommendation which is currently before
the Court. (Doc. No. 1). Also, in this Court’s file is a copy of the aforementioned Motion to
Reconsider, (Doc. No. 2), which was likely filed by the Clerk’s Office as a convenience to the
Court. While it clearly asks the Bankruptcy Court to reconsider its original ruling, it is not an

objection to the Report and Recommendation on which this Court is called upon to rule. In fact, it
Case 20-03237 Document 46 Filed in TXSB on 10/23/20 Page 2 of 2

is merely a copy of the motion that the Report and Recommendation recommends that this Court
overrule.

Consequently, no objections to the Report and Recommendation have actually been filed
and the time for doing so has long since passed. Since there are no objections to it, the Court will
use the clearly erroneous or contrary to law standard to review the Report and Recommendation.
Having done so, the Court finds the Report and Recommendation to be correct and hereby adopts
it. The Court notes that even if it had considered the copy of the Motion to Reconsider as being
the equivalent of an objection, which it is not, it would have still found the Report and
Recommendation to be meritorious using a de novo standard. That being the case, this matter is
hereby closed and all further related proceedings shall continue in front of the Bankruptcy Court.

f
SIGNED at Houston, Texas this 23 day of October, 2020.

NG

 

Andrew S. Hanen
United States District Judge
